Title: From James Madison to Thomas Jefferson, 7 September 1784
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Sepr. 7th. 1784.
Some business, the need of exercise after a very sedentary period, and the view of extending my ramble into the Eastern States which I have long had a curiosity to see have brought me to this place. The letter herewith enclosed was written before I left Virginia, & brought with me for the sake of a conveyance hence. Since the date of it I have learned that Mr. Short who was to be the bearer of the letter to which it refers has not yet left Richmond. The causes of his delay are unknown to me. At Baltimore I fell in with the Marquis de la Fayette returning from a visit to Mount Vernon. Wherever he passes he receives the most flattering tokens of sincere affection from all ranks. He did not propose to have left Virginia so soon but Genl. Washington was about setting out on a trip to the Ohio, and cod. not then accompany him on some visits as he wished to do. The present plan of the Marquis is to proceed immediately to New York, thence by Rhode Island to Boston, thence through Albany to Fort Stanwix where a treaty with the Indians is to be held the latter end of this month, thence to Virginia so as to meet the legislature at Richmond. I have some thoughts of making this tour with him, but suspend my final resolution till I get to N. Y. whither I shall follow him in a day or two.
The relation in which the Marquis stands to France and America has induced me to enter into a fre[e] conversation with him on the subject of the Mississippi. I have endeavored emphatically to impres[s] on him that the ideas of America and Spain irreconciliably clash—that unless the mediation of France be effectually exerted an actual rupture is near at hand—that in such an event the connection between France and Spain will give the enemies of the former in America the fairest opportunity of involving her in our resentments against the latter and of intro[duc]ing Great Britain as a party with us against both—that America can not possibly be diverted from her object and therefore France is bound to set every engine at work to divert Spain from hers and that France has besides a great interest in a trade with the western country thro the Mississippi. I thought it not amiss also to suggest to him some of the considerations which seem to appeal to the prudence of Spain. He admit[t]ed the force of every thing I said [and] told me he would write in the most [approving?] terms to the Count de Vergen[n]es by the pac[k]et which will probably carry this and let me se[e] his letter at New York before he seals it. He thinks that Spain is bent on excluding us from the Mississippi and mentioned several anecdotes which happened while he was at Madrid in proof of it.
The Committee of the States have dispersed. Several of the Eastern members havg by quitting it reduced the number below a quorum, the impotent remnant thought it needless to keep together. It is not probable they will be reassembled before Novr. so that there will be an entire interregnum of the fœderal Government for some time, against the intention of Congs. I apprehend, as well as against every rule of decorum.
The Marquis this moment stepped into my room and se[e]ing my cyphers before me drop[p]ed some questions which obliged me in order to avoid reserve to let him know that I was writing to you. I said nothing of the subject, but he will probably infer from our conversation that the Missisipi is most in my thoughts.
Mrs. House charges me with a thousand compliments & kind wishes for you & Miss Patsy. We hear nothing of Mrs. Trist since her arrival at the Falls of Ohio on her way to N. Orleans. There is no doubt that she proceeded down the river thence, unapprized of her loss. When & how she will be able to get back since the Spaniards have shut all their ports agst: the U. S. is uncertain & gives much anxiety to her friends. Browze has a wind fall from his grandmother of £1000 Sterling. Present my regards to Miss Patsy and to Mr. Short if he should be with you, and accept yourself Dear Sir, the sincerest affection of your friend & servant
J. Madison Jr.
